Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 7, 8, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 7, 8, 16, and 20 will not overcome the 35 U.S.C. 101 rejection. 

Claim Objection
The limitations in Claim 17 needs the following corrections: 
Change “an outline sampler for sampling, by a processor…etc.” to “an outline sampler for sampling, by the processor…etc.”
Change “a shape descriptor…, by a processor…etc.” to “a shape descriptor…, by the processor…etc.”
Change “a search engine for generating, by a processor…etc.” to “a search engine for generating, by the processor…etc.” 

Claims
Claims 1 and 10-17 have been amended. Claims 1-20 are pending in the application. Claims 1, 2, 4-6, 9-15, and 17-19 are rejected in the application. This action is Final. 

Applicant Argues 
Applicant submits that claims 1-20 include improvements to the technology and/or technical field of shape-based graphics search, meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment, and a new and useful application in the physical realm.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “Applicant submits that the presently claimed features of independent claims 1, 10, and 17 recite a technical application that provide a new and improved application of processor operation and present results in the physical realm when the results are displayed on a user’s device. Therefore, Applicant requests that the rejections to claims 1, 10, and 17 be withdrawn.” The Examiner respectfully disagrees. To begin, in the context of this claim, “analyzing, using a data object processor, each graphics object of a set of graphics objects” encompasses mentally a analyzing, using a data object processor, each graphics object of a set of graphics objects. In addition, “the analyzing comprising: using one or more algorithms to identify an outline of the graphics object, sampling the outline of the graphics object using an outline sampler applying sampling techniques to determine point samples resulting in sampled points that capture the outline of the graphics object, and determining, by a shape descriptor determiner, a shape descriptor of the graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points” encompasses mentally a person the analyzing comprising: using one or more algorithms to identify an outline of the graphics object, sampling the outline of the graphics object using an outline sampler applying sampling techniques to determine point samples resulting in sampled points that capture the outline of the graphics object, and determining, by a shape descriptor determiner, a shape descriptor of the graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points. In addition, “receiving at an interface manager, a search query corresponding to a user identified graphics object” encompasses mentally a person receiving at an interface manager, a search query corresponding to a user identified graphics object. Next, “generating a search result of the search query including at least one graphics object of the set of graphics objects selected based on a comparison between a shape descriptor of the user identified graphics object and the shape descriptor of each graphics object of the set of graphics objects” encompasses mentally a person generating a search result of the search query including at least one graphics object of the set of graphics objects selected based on a comparison between a shape descriptor of the user identified graphics object and the shape descriptor of each graphics object of the set of graphics objects. Further, “presenting, by a presentation manager, the search result of the search query” encompasses mentally a person, while writing on paper, presenting, by a presentation manager, the search result of the search query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Applicant Argues 
Applicant submits that Bhuiyan does not disclose the limitations “using an outline
sampler applying sampling techniques to determine point samples” and “determining, by a shape descriptor determiner, a shape descriptor of the graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points” as found in amended claim 1.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to the limitation “using an outline sampler applying sampling techniques to determine point samples” have been considered but are moot in view of the new ground(s) of rejection. 

Applicant Argues 
Because Hayashi relies on weighted feature points the reference does not disclose “using an outline sampler applying sampling techniques to determine point samples” and also cannot disclose “determining, by a shape descriptor determiner, a shape descriptor of the graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points” found in amended claim 1.
Examiner Responds:
Applicant's 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive. Applicant argues “Because Hayashi relies on weighted feature points the reference does not disclose “using an outline sampler applying sampling techniques to determine point samples” and also cannot disclose “determining, by a shape descriptor determiner, a shape descriptor of the graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points” found in amended claim 1.” The Examiner respectfully disagrees. To begin, Hayashi discloses determining, by a shape descriptor determiner, a shape descriptor of the graphics object (Abstract, “first, the proposed method extracts WFPs (Weighted Feature Points) from vector images. In this extraction process, the method directly access the parameters of Bezier curves defining the shape of vector images and computes WFPs of the images…etc.”, the reference describes determining a Weighted Feature Points (shape descriptor) of the vector images), the shape descriptor capturing local and global geometric properties of each of the sampled points(figure 2, 3.3 Extracting feature points from Bezier curves, “Fig. 2 shows feature points extracted from Bezier curves composing a vector image. In this figure, the center of each circle represents the position of each feature point and the radius represents the weight…etc., the reference describes the Weighted Feature Points that capture the inner and outer points (i.e., local and global geometric properties) of the square and triangle vector image like in figure 2.). Thus, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 1, 10, and 17. 


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 11, and 20 similarly recites a computer-implemented method for searching graphics, the method comprising: analyzing, using a data object processor, each graphics object of a set of graphics objects, the analyzing comprising: using one or more algorithms to identify an outline of the graphics object, sampling the outline of the graphics object using an outline sampler applying sampling techniques to determine point samples resulting in sampled points that capture the outline of the graphics object, and determining, by a shape descriptor determiner, a shape descriptor of the graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points; receiving at an interface manager, a search query corresponding to a user identified graphics object; and generating a search result of the search query including at least one graphics object of the set of graphics objects selected based on a comparison between a shape descriptor of the user identified graphics object and the shape descriptor of each graphics object of the set of graphics objects; and presenting, by a presentation manager, the search result of the search query. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor”, “a data object processor”, and “a non-transitory computer-readable media.”  Thus, claims 1, 10, and 17 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “analyzing, using a data object processor, each graphics object of a set of graphics objects” encompasses mentally a analyzing, using a data object processor, each graphics object of a set of graphics objects. In addition, “the analyzing comprising: using one or more algorithms to identify an outline of the graphics object, sampling the outline of the graphics object using an outline sampler applying sampling techniques to determine point samples resulting in sampled points that capture the outline of the graphics object, and determining, by a shape descriptor determiner, a shape descriptor of the graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points” encompasses mentally a person the analyzing comprising: using one or more algorithms to identify an outline of the graphics object, sampling the outline of the graphics object using an outline sampler applying sampling techniques to determine point samples resulting in sampled points that capture the outline of the graphics object, and determining, by a shape descriptor determiner, a shape descriptor of the graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points. In addition, “receiving at an interface manager, a search query corresponding to a user identified graphics object” encompasses mentally a person receiving at an interface manager, a search query corresponding to a user identified graphics object. Next, “generating a search result of the search query including at least one graphics object of the set of graphics objects selected based on a comparison between a shape descriptor of the user identified graphics object and the shape descriptor of each graphics object of the set of graphics objects” encompasses mentally a person generating a search result of the search query including at least one graphics object of the set of graphics objects selected based on a comparison between a shape descriptor of the user identified graphics object and the shape descriptor of each graphics object of the set of graphics objects. Further, “presenting, by a presentation manager, the search result of the search query” encompasses mentally a person, while writing on paper, presenting, by a presentation manager, the search result of the search query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 10, and 17 similarly recites no additional limitations other than “a processor”, “a data object processor”, and “a non-transitory computer-readable media” implementing the limitations. The computer is recited at a high-level of generality (i.e., analyzing, using a data object processor…etc., using one or more algorithms…etc., sampling the outline…etc., determining, by a shape descriptor determiner…etc., receiving at an interface manager…etc., generating a search result…etc., presenting, by a presentation manager…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 10, and 17 similarly recites “a processor”, “a data object processor”, and “a non-transitory computer-readable media” implementing the limitations. The computer is recited at a high-level of generality (i.e., analyzing, using a data object processor…etc., using one or more algorithms…etc., sampling the outline…etc., determining, by a shape descriptor determiner…etc., receiving at an interface manager…etc., generating a search result…etc., presenting, by a presentation manager…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 10, and 17 are not patentable eligible under 35 USC 101. 

The limitation “wherein the outline of the graphics object comprises a vector graphic.” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible under 35 USC 101. 

The limitation “comprising: loading a data object comprising vector graphics data, the vector graphics data comprising graphics data of each graphics object of the set of graphics objects; identifying the set of graphics objects in the vector graphics data of the loaded data object, each graphics object corresponding to a respective vector graphic in the vector graphics data; and based on the identifying the set of graphics objects, performing the analyzing of each graphics object of the set of graphics objects” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible under 35 USC 101. 

The limitation “wherein the generating of the search result comprises: identifying a tag assigned to a given graphics object, wherein the comparison is between the shape descriptor of the user identified graphics object and the shape descriptor of the given graphics object; based on the comparison, identifying a plurality of graphics objects assigned to the tag; and adding the identified plurality of graphics objects to a set of search results of the search query.” of dependent claim 4 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 4 is not patent eligible under 35 USC 101. 

The limitation “wherein in the sampling of the outline, a number of sampled points for a segment of the outline is based on a length of the segment.” of dependent claim 5 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible under 35 USC 101. 
The limitation “wherein in the outline of a given graphics object is formed by a plurality of Bezier curves.” of dependent claim 6 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible under 35 USC 101. 

The limitation “wherein the determining of the shape descriptor of the graphics object comprises; determining, for each sampled point of the sampled points, a feature vector representing the local and global geometric properties of the sampled point; combining corresponding values from the feature vector of each sampled point into a combined feature vector, wherein the shape descriptor comprises the combined feature vector.” of dependent claim 7 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 7 is not patent eligible under 35 USC 101. 

The limitation “determining the local and global geometric properties of a sampled point of the sampled point using a spatial histogram, wherein a bin of the spatial histogram represents a respective spatial region, and a value of the bin is based on a number of neighboring ones of the sampled points within the respective spatial region; and determining the spatial descriptor from the spatial histogram.” of dependent claim 8 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible under 35 USC 101. 

The limitation “further comprising causing presentation of the search result on a user device associated with the search query, the presentation comprising transmitting an indicator of the search result to the user device.” of dependent claim 9 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible under 35 USC 101. 

The limitation “wherein the presenting the at least one graphics object comprises presenting a plurality of preview images comprising graphics objects of the search results.” of dependent claim 11 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 11 is not patent eligible under 35 USC 101.

The limitation “wherein the presenting the at least one graphics object comprises importing the at least one graphics object into an artboard of a graphics editing application.” of dependent claim 12 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 12 is not patent eligible under 35 USC 101.
The limitation “translating a stream of user input into a digital sketch comprising the user-identified graphics object, the digital sketch being displayed in a graphics editing application; receiving a user selection of a search button displayed with the digital sketch; and based on the receiving of the user selection, performing the presenting of the at least one graphics object in the graphics editing application.” of dependent claim 13 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 13 is not patent eligible under 35 USC 101.

The limitation “wherein the outline of the user-identified graphics object comprises a vector graphic.” of dependent claim 14 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 14 is not patent eligible under 35 USC 101.

The limitation “wherein in the sampling of the outline, a number of sampled points for a segment of the outline is based on a length of the segment.” of dependent claim 15 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 15 is not patent eligible under 35 USC 101.

The limitation “wherein the determining of the shape descriptor of the user-identified graphics object comprises; determining, for each sampled point of the sampled points, a feature vector representing the local and global geometric properties of the sampled point; combining corresponding values from the feature vector of each sampled point into a combined feature vector, wherein the shape descriptor comprises the combined feature vector.” of dependent claim 16 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 16 is not patent eligible under 35 USC 101.

The limitation “an interface manager for: receiving the search query from a user device; and providing the search results to the user device for presentation of at least some of the search results.” of dependent claim 18 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 18 is not patent eligible under 35 USC 101.
The limitation “an interface manager of a server for: receiving, at the server, the search query in at least first one or more network communications from a user device; and providing the search results to the user device in at least second one or more network communications for presentation of at least some of the search results.” of dependent claim 19 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 19 is not patent eligible under 35 USC 101.

The limitation “wherein the determining of the shape descriptors comprises: determining for each sampled point of the sampled points of a graphics object, a feature vector representing the local and global geometric properties of the sampled point; and combining corresponding values from the feature vector of each sampled point of the graphics object into a combined feature vector, wherein the shape descriptor of the graphics object comprises the combined feature vector.” of dependent claim 20 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 20 is not patent eligible under 35 USC 101.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9, 10, 12, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuiyan et al. Non Patent Publication (“Recovering the control points of Bézier curves for line image indexing”, 2002; hereinafter Bhuiyan, in IDS dated March 15, 2021) in view of Wang et al. U.S. Patent Publication (2012/0054177; hereinafter: Wang, in IDS dated March 15, 2021) and further in view of Hayashi et al. Non Patent Publication (“Retrieval of 2D Vector Images By Matching Weighted Feature Points”, 2008; Hayashi, in IDS dated March 15, 2021)  

Claim 1
	As to claim 1, Bhuiyan discloses a computer-implemented method for searching graphics, the method comprising: 
analyzing, using a data object processor, each graphics object of a set of graphics objects(Figures 6 and 7, 3. Implementation, “Facial images are being stored…as shown in Fig. 6, and, during analysis…etc.”, the reference describes analyzing each image of Ukiyoe actors faces (i.e., graphic object of a set of graphics objects).), the analyzing comprising: 
using one or more algorithms to identify an outline of the graphics object(Figure 8, 3 Implementation, “Line profiles of nose and eyes are extracted from the pictures by tracing them with a mouse and approximated with cubic Bézier curves are being computed and are stored in the respective data files…The control points of these approximated Bézier curves are then compared…etc.”, the reference describes a user tracing an outline of the Ukiyoe actors faces  (i.e., sampling an outline of the graphics object) like in Figure 8. The outline tracing results into Bézier curves and control points (i.e., sample points) of the Ukiyoe actor face.),

Bhuiyan does not appear to explicitly disclose
sampling the outline of the graphics object using an outline sampler applying sampling techniques to determine point samples resulting in sampled points that capture the outline of the graphics object, and 
determining, by a shape descriptor determiner, a shape descriptor of the graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points; 
receiving a search query corresponding to a user identified graphics object; and
generating at an interface manager, a search result of the search query including at least one graphics object of the set of graphics objects selected based on a comparison between a shape descriptor of the user identified graphics object and the shape descriptor of each graphics object of the set of graphics objects; and
presenting, by a presentation manager, the search result of the search query.

However, Wang discloses sampling the outline of the graphics object using an outline sampler applying sampling techniques to determine point samples resulting in sampled points that capture the outline of the graphics object (paragraph[0048], “;FIG. 5 is a block diagram illustrating an example framework 500 according to some implementations. Framework 500 builds on the framework 100 described above, and includes the indexing stage 102 and the search stage 104. In these implementations, indexing component 108 may include a down-sampling component 502, a boundary curve component 504, a salient curve component 506, a color detection component 508, and a text component 510. As will be described additionally below, the down-sampling component 502 is configured to reduce the size of the images 106 to reduce the storage used for the salient curves and other data used for indexing and matching. The boundary curve component 504 is configured to recognize boundary curves as part of the technique herein for determining salient curves of the images 106. The salient curve component 506 is configured to recognize salient curves for the images 106, i.e., those curves considered to most likely represent the image contents…etc.”);
presenting, by a presentation manager, the search result of the search query (figures 2A-2C, paragraph[0033]-paragraph[0034], “In the illustrated example, the user adds a second sketch 208 in the user interface 204, and the framework 100, in response, returns a second plurality of images 210 based upon the first sketch 202 and the second sketch 208 as the sketch input query. If the second plurality of images 210 still does not satisfy the user's search intention, the user may add or delete additional sketch lines to further refine the sketch input. As illustrated in FIG. 2C, in this example, the user adds additional sketch curves 212, 214, 216, and the framework 100 returns a third plurality of images 218 based upon sketch curves 202, 208, 212, 214, and 216 as the sketch input submitted as the query. Thus, from the foregoing example, it may be seen that the user can interactively refine the sketch input in real-time using the user interface to locate one or more images that match a search intention…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Bhuiyan with the teachings of Wang to sample sketches for searching which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Bhuiyan with the teachings of Wang to quickly and accurately compare an input sketch with indexed images (Wang paragraph[0002]).

The combination of Bhuiyan and Wang do not appear to explicitly disclose 
determining, by a shape descriptor determiner, a shape descriptor of the graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points; 
receiving a search query corresponding to a user identified graphics object; and
generating at an interface manager, a search result of the search query including at least one graphics object of the set of graphics objects selected based on a comparison between a shape descriptor of the user identified graphics object and the shape descriptor of each graphics object of the set of graphics objects; and


However, Hayashi discloses determining, by a shape descriptor determiner, a shape descriptor of the graphics object (Abstract, “first, the proposed method extracts WFPs (Weighted Feature Points) from vector images. In this extraction process, the method directly access the parameters of Bezier curves defining the shape of vector images and computes WFPs of the images…etc.”, the reference describes determining a Weighted Feature Points (shape descriptor) of the vector images), the shape descriptor capturing local and global geometric properties of each of the sampled points(figure 2, 3.3 Extracting feature points from Bezier curves, “Fig. 2 shows feature points extracted from Bezier curves composing a vector image. In this figure, the center of each circle represents the position of each feature point and the radius represents the weight…etc., the reference describes the Weighted Feature Points that capture the inner and outer points (i.e., local and global geometric properties) of the square and triangle vector image like in figure 2.); 
receiving at an interface manager a search query corresponding to a user identified graphics object(Abstract, “a system for sketch-based vector image retrieval. In the system, a sketch is used as a query. To bridge the representation gap between sketches and vector images in a database, the strokes in sketches are approximated with Bezier curves as a preprocess…etc.”, the reference describes a sketch based retrieval system that identifies a user sketch and approximate the sketch with Bezier curves.); and
generating a search result of the search query including at least one graphics object of the set of graphics objects selected based on a comparison between a shape descriptor of the user identified graphics object and the shape descriptor of each graphics object of the set of graphics objects (Figure 4, 4. Experimental Results, “Fig. 4 shows the retrieval results. In this figure, the queries, the target images, top 3 results and WFPs of these images are shown…From the figure, we can confirm that the positions of feature points given large weights in these queries and target images are roughly matched…etc.”, the reference describes comparing the feature points of the sketch query (i.e., a shape descriptor of the user identified graphics object) and the feature points of the target images (i.e., the shape descriptor of each graphics object of the set of graphics object).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Bhuiyan with the teachings of Wang and Hayashi to provide a query sketch retrieval system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Bhuiyan with the teachings of Wang and Hayashi to provide an image retrieval system that does not rasterize the vector images which enables real-time retrieval (Hayashi: Abstract).

Claim 6
As to claim 6, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 1, as noted above, and Bhuiyan further disclose wherein the outline of a given graphics object is formed by a plurality of Bézier curves (3 Implementation, “The control points of these Bézier curves are being computed and are stored in the respective data files…etc.”, the reference describes using Bézier curves to creating facial image outlines.). 

Claim 9
As to claim 9, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 1, as noted above, and Hayashi further disclose comprising causing presentation of the search result on a user device associated with the search query (figure 4, 4. Experimental Results, “Fig. 4 shows the retrieval results…etc.”, the reference describes search results on a computer.), the presentation comprising transmitting an indicator of the search result to the user (figure 4, 4. Experimental Results, “In this figure, the queries, the target images, top 3 results and WFPs of these images are shown…etc.”, the reference describes retrieving the top three images of the search results (i.e., a ranking indicator the search results).). 

Claims 10 and 17
	As to claims 10, Bhuiyan discloses at least one non-transitory computer-readable media having executable instructions embodied thereon, which, when executed by at least one processor, causes the at least one processor to perform a method for searching graphics, the method comprising:
	analyzing a user-identified graphics object, by a data object processor using one or more algorithms to identify an outline of the user-identified graphics object(Figures 6 and 7, 3. Implementation, “Facial images are being stored…as shown in Fig. 6, and, during analysis…etc.”, the reference describes analyzing each image of Ukiyoe actors faces (i.e., graphic object of a set of graphics objects).); 
	
 
	Bhuiyan does not appear to explicitly disclose sampling an outline of a user-identified graphics object using an outline sampler applying sampling techniques, resulting in sampled points that capture the outline of the user-identified graphics object;
determining a shape descriptor of the user-identified graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points;
	transmitting a search query comprising the shape descriptor to a search engine;
	receiving, at an interface manager, from the search engine, search results in response to the search query, the search results identifying at least one graphics object based on similarities between the shape descriptor of the user-identified graphics object and at least one other shape descriptor of the at least one graphics object determined by sampling at least one other outline of the at least one graphics object; and 
	presenting, by a presentation manager the at least on graphics object on a user device associated with the search query. 

However, Wang discloses sampling an outline of a user-identified graphics object using an outline sampler applying sampling techniques, resulting in sampled points that capture the outline of the user-identified graphics object(paragraph[0048], “;FIG. 5 is a block diagram illustrating an example framework 500 according to some implementations. Framework 500 builds on the framework 100 described above, and includes the indexing stage 102 and the search stage 104. In these implementations, indexing component 108 may include a down-sampling component 502, a boundary curve component 504, a salient curve component 506, a color detection component 508, and a text component 510. As will be described additionally below, the down-sampling component 502 is configured to reduce the size of the images 106 to reduce the storage used for the salient curves and other data used for indexing and matching. The boundary curve component 504 is configured to recognize boundary curves as part of the technique herein for determining salient curves of the images 106. The salient curve component 506 is configured to recognize salient curves for the images 106, i.e., those curves considered to most likely represent the image contents…etc.”);
presenting, by a presentation manager the at least on graphics object on a user device associated with the search query(figures 2A-2C, paragraph[0033]-paragraph[0034], “In the illustrated example, the user adds a second sketch 208 in the user interface 204, and the framework 100, in response, returns a second plurality of images 210 based upon the first sketch 202 and the second sketch 208 as the sketch input query. If the second plurality of images 210 still does not satisfy the user's search intention, the user may add or delete additional sketch lines to further refine the sketch input. As illustrated in FIG. 2C, in this example, the user adds additional sketch curves 212, 214, 216, and the framework 100 returns a third plurality of images 218 based upon sketch curves 202, 208, 212, 214, and 216 as the sketch input submitted as the query. Thus, from the foregoing example, it may be seen that the user can interactively refine the sketch input in real-time using the user interface to locate one or more images that match a search intention…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Bhuiyan with the teachings of Wang to sample sketches for searching which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Bhuiyan with the teachings of Wang to quickly and accurately compare an input sketch with indexed images (Wang paragraph[0002]).

The combination of Bhuiyan and Wang do not appear to explicitly disclose determining a shape descriptor of the user-identified graphics object, the shape descriptor capturing local and global geometric properties of each of the sampled points;
	transmitting a search query comprising the shape descriptor to a search engine;
receiving, at an interface manager, from the search engine, search results in response to the search query, the search results identifying at least one graphics object based on similarities between the shape descriptor of the user-identified graphics object and at least one other shape descriptor of the at least one graphics object determined by sampling at least one other outline of the at least one graphics object;

However, Hayashi discloses determining a shape descriptor of the user-identified graphics object (Abstract, “first, the proposed method extracts WFPs (Weighted Feature Points) from vector images. In this extraction process, the method directly access the parameters of Bezier curves defining the shape of vector images and computes WFPs of the images…etc.”, the reference describes determining a Weighted Feature Points (shape descriptor) of the vector images), the shape descriptor capturing local and global geometric properties of each of the sampled points (figure 2, 3.3 Extracting feature points from Bezier curves, “Fig. 2 shows feature points extracted from Bezier curves composing a vector image. In this figure, the center of each circle represents the position of each feature point and the radius represents the weight…etc., the reference describes the Weighted Feature Points that capture the inner and outer points (i.e., local and global geometric properties) of the square and triangle vector image like in figure 2.);
transmitting a search query comprising the shape descriptor to a search engine (Abstract, “a system for sketch-based vector image retrieval. In the system, a sketch is used as a query. To bridge the representation gap between sketches and vector images in a database, the strokes in sketches are approximated with Bezier curves as a preprocess…etc.”, the reference describes a sketch based retrieval system that identifies a user sketch and approximate the sketch with Bezier curves.);
receiving, from the search engine, search results in response to the search query (figure 4, 4. Experimental Results, “Fig. 4 shows the retrieval results…etc.”, the reference describes search results on a computer.), the search results identifying at least one graphics object based on similarities between the shape descriptor of the user-identified graphics object and at least one other shape descriptor of the at least one graphics object determined by sampling at least one other outline of the at least one graphics object (Figure 4, 4. Experimental Results, “Fig. 4 shows the retrieval results. In this figure, the queries, the target images, top 3 results and WFPs of these images are shown…From the figure, we can confirm that the positions of feature points given large weights in these queries and target images are roughly matched…etc.”, the reference describes comparing the feature points of the sketch query (i.e., a shape descriptor of the user identified graphics object) and the feature points of the target images (i.e., the shape descriptor of each graphics object of the set of graphics object). The feature points are extracted from the Bezier curves of the vector images (e.g., figure 2) (i.e.., by sampling at least one other outline of the at least one graphics object).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Bhuiyan with the teachings of Wang and Hayashi to provide a query sketch retrieval system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Bhuiyan with the teachings of Wang and Hayashi to provide an image retrieval system that does not rasterize the vector images which enables real-time retrieval (Hayashi: Abstract).

Claim 12
As to claim 12, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 10, as noted above, and  Wang further disclose wherein the presenting the at least one graphics object comprises importing the at least one graphics object into an artboard of a graphics editing application (figures 2A-2C, paragraph[0033], “The first sketch 202 is submitted and the framework 100 may display a plurality of images 206 as feedback of the results of the search. As illustrated in FIG. 2B, if the images 206 returned in response to the first sketch 202 do not satisfy the user's search intention, the user may interactively add one or more additional lines or curves and/or delete some or all of the existing lines or curves…etc.”, the reference describes returning graphic items (i.e., graphic objects) back onto art interface (i.e., artboard) that allows continuing editing.).

Claim 18
As to claim 18, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 17, as noted above, and Hayashi further disclose comprising an interface manager for: 
receiving the search query from a user device (figure 4, 4. Experimental Results, “Fig. 4 shows the retrieval results…etc.”, the reference describes search results on a computer.); and 
providing the search results to the user device for presentation of at least some of the search results(figure 4, 4. Experimental Results, “In this figure, the queries, the target images, top 3 results and WFPs of these images are shown…etc.”, the reference describes retrieving the top three images of the search results (i.e., a ranking indicator the search results).).

Claim 19
As to claim 19, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 17, as noted above, and Wang further disclose comprising an interface manager of a server for: 
receiving, at the server, the search query in at least first one or more network communications from a user device (paragraph[0031], “The framework 100 may enable precise matching between an input sketch query and one or more images in an image source, such as a database, the Internet, or the like…etc.”, the reference describes a system sending a query to the internet (i.e., receiving, at the server, the search query…etc.”); and 
providing the search results to the user device in at least second one or more network communications for presentation of at least some of the search results (paragraph[0032] and paragraph[0104], “the client computing devices 1704 can be coupled to the server computing device 1702 in various combinations through a wired and/or wireless network 1706…etc.”, the reference describes receiving results over a combination of networks.).
Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuiyan et al. Non Patent Publication (“Recovering the control points of Bézier curves for line image indexing”, 2002; hereinafter Bhuiyan, in IDS dated March 15, 2021) in view of Wang et al. U.S. Patent Publication (2012/0054177; hereinafter: Wang, in IDS dated March 15, 2021) and further in view of Hayashi et al. Non Patent Publication (“Retrieval of 2D Vector Images By Matching Weighted Feature Points”, 2008; Hayashi, in IDS dated March 15, 2021) and further in view of Chen U.S. Patent (2005/0147312; hereinafter: Chen, in IDS dated March 15, 2021) 

Claim 2
As to claim 2, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the outline of the graphics object comprises a vector graphic. 

However, Chen discloses wherein the outline of the graphics object comprises a vector graphic (paragraph[0012] and paragraph[0015], “creating a vector representation of a bitmap image according…etc.”, the reference describes creating a vector representation (i.e., vector graphic) of an image.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Bhuiyan with the teachings of Wang, Hayashi, and Chen to create a vector graphic outline which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Bhuiyan with the teachings of Wang, Hayashi, and Chen to provide a method for rendering vector graphics and quickly creating a vector representation of a bitmap image (Chen: paragraph[0002]).

Claim 14
As to claim 14, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose wherein the outline of the user-identified graphics object comprises a vector graphic. 

However, Chen discloses wherein the outline of the graphics object comprises a vector graphic (paragraph[0012] and paragraph[0015], “creating a vector representation of a bitmap image according…etc.”, the reference describes creating a vector representation (i.e., vector graphic) of an image.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Bhuiyan with the teachings of Hayashi, Wang, and Chen to create a vector graphic outline which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Bhuiyan with the teachings of Hayashi, Wang, and Chen to provide a method for rendering vector graphics and quickly creating a vector representation of a bitmap image (Chen: paragraph[0002]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhuiyan et al. Non Patent Publication (“Recovering the control points of Bézier curves for line image indexing”, 2002; hereinafter Bhuiyan, in IDS dated March 15, 2021) in view of Wang et al. U.S. Patent Publication (2012/0054177; hereinafter: Wang, in IDS dated March 15, 2021) and further in view of Hayashi et al. Non Patent Publication (“Retrieval of 2D Vector Images By Matching Weighted Feature Points”, 2008; Hayashi, in IDS dated March 15, 2021) and further in view of Chester et al. U.S. Patent Publication (2017/0262479; hereinafter: Chester, in IDS dated March 15, 2021) 

Claim 4
As to claim 4, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 1, as noted above, and Hayashi further disclose wherein the generating of the search result comprises: 
wherein the comparison is between the shape descriptor of the user identified graphics object and the shape descriptor of the given graphics object(Figure 4, 4. Experimental Results, “Fig. 4 shows the retrieval results. In this figure, the queries, the target images, top 3 results and WFPs of these images are shown…From the figure, we can confirm that the positions of feature points given large weights in these queries and target images are roughly matched…etc.”, the reference describes comparing the feature points of the sketch query (i.e., a shape descriptor of the user identified graphics object) and the feature points of the target images (i.e., the shape descriptor of each graphics object of the set of graphics object).); 

However, Hayashi does not appear to explicitly disclose identifying a tag assigned to a given graphics object, 
based on the comparison, identifying a plurality of graphics objects assigned to the tag; and 
adding the identified plurality of graphics objects to a set of search results of the search query.

However, Chester discloses identifying a tag assigned to a given graphics object(paragraph[0065]-paragraph[0066], “In other aspects, the query concept 505 may be compared against metadata of each image, in which the metadata includes a tag or identifier indicating the associated concept…etc.”, the reference describes locating tag data in a feature vector image that is being compared to a query drawing.), 
based on the comparison, identifying a plurality of graphics objects assigned to the tag (figure 6E, paragraph[0065], “The processor 236 then receives an identification of plurality of images, having a similar semantic concept as the search query…etc.”, the reference describes identifying the graphic vectors images in a database that have similar tags.); and 
adding the identified plurality of graphics objects to a set of search results of the search query (Figure 6E, paragraph[0065] and paragraph[0068], “The processor 236 provides search results 514 with a ranking according to a vector distance relative to a feature vector of the user drawing…etc.”, the reference describes providing the results to the user.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Bhuiyan with the teachings of Wang, Hayashi, and Chester to find tag data to match a query sketch which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Bhuiyan with the teachings of Wang, Hayashi, and Chester to accurately reflect a user’s drawing query to retrieve the desired content at the time of the search. (Chester: paragraph[0004])

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuiyan et al. Non Patent Publication (“Recovering the control points of Bézier curves for line image indexing”, 2002; hereinafter Bhuiyan, in IDS dated March 15, 2021) in view of Wang et al. U.S. Patent Publication (2012/0054177; hereinafter: Wang, in IDS dated March 15, 2021) and further in view of Hayashi et al. Non Patent Publication (“Retrieval of 2D Vector Images By Matching Weighted Feature Points”, 2008; Hayashi, in IDS dated March 15, 2021) and further in view of Fuse et al. U.S. Patent Publication (4,542412; hereinafter: Fuse, in IDS dated March 15, 2021) 

Claims 5 and 15
As to claims 5 and 15, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the sampling of the outline, a number of sampled points for a segment of the outline is based on a length of the segment.

However, Fuse discloses wherein the sampling of the outline, a number of sampled points for a segment of the outline is based on a length of the segment (figure 3,  column 4, lines 57-69 and column 5, lines 1-28, the reference describes obtaining sample points based on segment distance data (i.e., length of the segment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Bhuiyan with the teachings of Wang, Hayashi, and Fuse to determine sample points from segment distance data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Bhuiyan with the teachings of Wang, Hayashi, and Fuse to compress outline data in order to have optimum results guaranteed in respect of smoothness of the outline. (Fuse: column 2, lines 35-40) 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhuiyan et al. Non Patent Publication (“Recovering the control points of Bézier curves for line image indexing”, 2002; hereinafter Bhuiyan, in IDS dated March 15, 2021) in view of Wang et al. U.S. Patent Publication (2012/0054177; hereinafter: Wang, in IDS dated March 15, 2021) and further in view of Hayashi et al. Non Patent Publication (“Retrieval of 2D Vector Images By Matching Weighted Feature Points”, 2008; Hayashi, in IDS dated March 15, 2021) and further in view of Kerr et al. U.S. Patent Publication (2017/0098152; hereinafter: Kerr, in IDS dated March 15, 2021)

Claim 11
As to claim 11, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose wherein the presenting the at least one graphics object comprises presenting a plurality of preview images comprising graphics object of the search results. 

However, Kerr discloses wherein the presenting the at least one graphics object comprises presenting a plurality of preview images comprising graphics object of the search results (paragraph[0037], “A user interface may show each of these attributes of the image along with a sample or preview of images with similar attributes…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Bhuiyan with the teachings of Wang, Hayashi, and Kerr to provide an interface to preview images which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Bhuiyan with the teachings of Wang, Hayashi, and Kerr to modify images to include a desired attribute that is not inherent to the image without having to perform a search for images that include all of the desired attributes (Kerr: paragraph[0007]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bhuiyan et al. Non Patent Publication (“Recovering the control points of Bézier curves for line image indexing”, 2002; hereinafter Bhuiyan, in IDS dated March 15, 2021) in view of Wang et al. U.S. Patent Publication (2012/0054177; hereinafter: Wang, in IDS dated March 15, 2021) and further in view of Hayashi et al. Non Patent Publication (“Retrieval of 2D Vector Images By Matching Weighted Feature Points”, 2008; Hayashi, in IDS dated March 15, 2021)  and further in view of Wang et al. U.S. Patent Publication (WO 2014/198051 A1; hereinafter: Wang2014, in IDS dated March 15, 2021)


Claim 13
As to claim 13, the combination of Bhuiyan, Wang, and Hayashi discloses all the elements in claim 10, as noted above, and Wang further comprising: 
translating a stream of user input into a digital sketch comprising the user-identified graphics object, the digital sketch being displayed in a graphics editing application (figures 2A-2C, paragraph[0033], “The first sketch 202 is submitted and the framework 100 may display a plurality of images 206 as feedback of the results of the search. As illustrated in FIG. 2B, if the images 206 returned in response to the first sketch 202 do not satisfy the user's search intention, the user may interactively add one or more additional lines or curves and/or delete some or all of the existing lines or curves…etc.”, the reference describes returning graphic items (i.e., graphic objects) back onto art interface (i.e., artboard) that allows continuing editing.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Bhuiyan with the teachings of Hayashi and Wang to return images to a real time sketch application which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Bhuiyan with the teachings of Hayashi and Kerr to quickly and accurately compare an input sketch with indexed images. (Wang paragraph[0002]).

Wang does not appear to explicitly disclose receiving a user selection of a search button display with the digital sketch.
based on the receiving of the user selection, performing the presenting of the at least one graphics object in the graphics editing application. 

However, Wang2014 discloses receiving a user selection of a search button display with the digital sketch (Figure 8, paragraph[0087], “a query submission button…etc.”). 
based on the receiving of the user selection, performing the presenting of the at least one graphics object in the graphics editing application (paragraph[0088], “When satisfied with the sketch, the user selects the query submission button to send the sketch as a query to the search engine…etc.”, the reference describes sending a query sketch to the search engine and presenting the results (e.g., paragraph[00102]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Bhuiyan with the teachings of Wang, Hayashi, and Wang2014 to a search interface with a search query button which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Bhuiyan with the teachings of Wang, Hayashi, and Wang2014 to rescale a user-submitted sketch before searching to improve the likelihood that appropriate images will be matched to a user-submitted sketch (Wang2014).


Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
December 10, 2022